*708On Petition for Rehearing.
Per Curiam.
The opinion herein was rendered npon the case as presented and the decree reversing the final decree below has relation to the record npon which the decree is predicated. As the decree below was based on the pleadings without evidence as to questions of fact that may be properly raised on the pleadings, the reversal of the decree enables the parties to present and contest any issues of fact that may be appropriate in the case. The necessary effect of the decision of this court is that there was error in sustaining exceptions to the answers that'set up matters affecting the constitutionality of the special Act involved in the litigation.
Language in the petition for rehearing that is manifestly improper will be regarded as eliminated.
Rehearing denied.
Taylor, Whitfield,-Ellis and West, J. J., concur.